                      Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 1 of 19


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of Texas
                                          (State)                                                                                ☐ Check if this is an
Case number (if known):                                      Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                  04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                             Valaris plc


                                               Ensco International Limited
2. All other names debtor used
   in the last 8 years                         Ensco International plc
                                               Ensco plc
     Include any assumed names,                Ensco Rowan plc
     trade names, and doing                    Ensco UK (No. 1) Limited
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                 XX-XXXXXXX


4. Debtor’s address                    Principal place of business                                  Mailing address, if different from principal place
                                                                                                    of business
                                       110 Cannon Street
                                       Number             Street                                    Number         Street


                                                                                                    P.O. Box
                                       London, United Kingdom                    EC4N 6EU
                                       City                              State     Zip Code         City                         State     Zip Code

                                                                                                    Location of principal assets, if different from
                                                                                                    principal place of business


                                       County                                                       Number         Street




                                                                                                    City                         State     Zip Code




5. Debtor’s website (URL)              www.valaris.com

6.   Type of debtor                    ☐ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                       ☐ Partnership (excluding LLP)

                                       ☒ Other. Specify:               Public Limited Company




      Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                     Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 2 of 19
Debtor            Valaris plc                                                    Case number (if known)
           Name



                                         A. Check One:
7.   Describe debtor’s business
                                         ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                         ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                         ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                         ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                         ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                         ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                         ☒ None of the above

                                         B. Check all that apply:
                                         ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                         ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                         ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                         2111 - Oil and Gas Extraction

8. Under which chapter of the            Check One:
   Bankruptcy Code is the
   debtor filing?                        ☐ Chapter 7

                                         ☐ Chapter 9

      A debtor who is a “small           ☒ Chapter 11. Check all that apply:
      business debtor” must
                                                           ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      check the first sub-box. A                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
      debtor as defined in §                                 are less than $2,725,625. If this sub-box is selected, attach the most recent balance
      1182(1) who elects to                                  sheet, statement of operations, cash-flow statement, and federal income tax return or
      proceed under subchapter                               if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      V of chapter 11 (whether                               1116(1)(B).
      or not the debtor is a
                                                           ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
      “small business debtor”)
                                                             liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
      must check the second                                  and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
      sub-box.                                               selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                             statement, and federal income tax return or if any of these documents do not exist,
                                                             follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                           ☐ A plan is being filed with this petition.

                                                           ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).
                                                           ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                             Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                           ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                         ☐ Chapter 12
9. Were prior bankruptcy cases        ☒ No
   filed by or against the debtor     ☐ Yes.    District                          When                          Case number
   within the last 8 years?                                                                 MM/DD/YYYY
     If more than 2 cases, attach a             District                          When                          Case number
     separate list.                                                                         MM/DD/YYYY




     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                        Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 3 of 19
    Debtor           Valaris plc                                                          Case number (if known)
              Name



    10. Are any bankruptcy cases            ☐ No         Debtor
        pending or being filed by a         ☒ Yes.                    See Rider 1                                       Relationship     Affiliate
        business partner or an
        affiliate of the debtor?                         District     Southern District of Texas
       List all cases. If more than 1,                                                                                  When             08/19/2020
       attach a separate list.                                                                                                           MM / DD / YYYY
                                                       Case number, if known _______________________

    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No1
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal
        property that needs                          Why does the property need immediate attention? (Check all that apply.)
        immediate attention?
                                                     ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the hazard?

                                                     ☐     It needs to be physically secured or protected from the weather.

                                                     ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                            (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other
                                                            options).
                                                     ☐     Other


                                                     Where is the property?
                                                                                           Number         Street



                                                                                           City                                State       Zip Code



                                                     Is the property insured?
                                                     ☐ No

                                                     ☐ Yes.         Insurance agency

                                                                    Contact name
                                                                    Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds (on a
        consolidated basis)               ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐     1-49                         ☐      1,000-5,000                     ☒    25,001-50,000
        creditors (on a                   ☐     50-99                        ☐      5,001-10,000                    ☐    50,001-100,000
        consolidated basis)               ☐     100-199                      ☐      10,001-25,000                   ☐    More than 100,000
                                          ☐     200-999


1
       The Debtors provide offshore drilling services, including the operation of a rig fleet. The Debtors note that the term “imminent and identifiable hazard”
       is not defined in this form; however, the Debtors do not believe they own or possess any real or personal property that poses or is alleged to pose a
       threat of imminent and identifiable harm to public health or safety.

       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
                    Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 4 of 19
Debtor           Valaris plc                                                       Case number (if known)
          Name




15. Estimated assets (on a          ☐     $0-$50,000                 ☐     $1,000,001-$10 million                  ☐    $500,000,001-$1 billion
    consolidated basis)             ☐     $50,001-$100,000           ☐     $10,000,001-$50 million                 ☐    $1,000,000,001-$10 billion
                                    ☐     $100,001-$500,000          ☐     $50,000,001-$100 million                ☒    $10,000,000,001-$50 billion
                                    ☐     $500,001-$1 million        ☐     $100,000,001-$500 million               ☐    More than $50 billion



16. Estimated liabilities (on       ☐     $0-$50,000                  ☐    $1,000,001-$10 million                  ☐    $500,000,001-$1 billion
    a consolidated basis)           ☐     $50,001-$100,000            ☐    $10,000,001-$50 million                 ☒    $1,000,000,001-$10 billion
                                    ☐     $100,001-$500,000           ☐    $50,000,001-$100 million                ☐    $10,000,000,001-$50 billion
                                    ☐     $500,001-$1 million         ☐    $100,000,001-$500 million               ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of      The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of      petition.
    debtor
                                      I have been authorized to file this petition on behalf of the debtor.
                                      I have examined the information in this petition and have a reasonable belief that the information is true and
                                      correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                      Executed on         08/19/2020
                                                           MM/ DD / YYYY


                                           /s/ Jonathan Baksht                                               Jonathan Baksht
                                           Signature of authorized representative of debtor               Printed name

                                           Title    Executive Vice President and
                                                    Chief Financial Officer




18. Signature of attorney                  /s/ Matthew D. Cavenaugh                                        Date         08/19/2020
                                           Signature of attorney for debtor                                            MM/DD/YYYY



                                           Matthew D. Cavenaugh

                                           Jackson Walker L.L.P.
                                           Firm name
                                           1401 McKinney Street, Suite 1900
                                           Number                 Street
                                           Houston                                                                 Texas              77010
                                           City                                                                    State                ZIP Code
                                           (713) 752-4200                                                          mcavenaugh@jw.com
                                           Contact phone                                                              Email address
                                           24062656                                           Texas
                                           Bar number                                          State




   Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
                 Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 5 of 19




 Fill in this information to identify the case:
                                                                              ,
 United States Bankruptcy Court for the:
                           Southern District of Texas
                                       (State)                                                                    ☐ Check if this is an
 Case number (if known):                                Chapter   11                                                  amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of the United States
Code. The Debtors have moved for joint administration of these cases under the case number assigned to the
chapter 11 case of Valaris plc

   Valaris plc                                                         ENSCO Offshore Company
   Alpha Achiever Company                                              ENSCO Offshore International Company
   Alpha Admiral Company                                               ENSCO Offshore International Holdings Limited
   Alpha Archer Company                                                ENSCO Offshore International Inc.
   Alpha Offshore Drilling Services Company                            ENSCO Offshore U.K. Limited
   Alpha Orca Company                                                  ENSCO Overseas Limited
   Atlantic Maritime Services LLC                                      Ensco Transcontinental II LP
   Atwood Australian Waters Drilling Pty Ltd                           Ensco Transnational I Ltd.
   Atwood Deep Seas, Ltd.                                              Ensco UK Drilling Limited
   Atwood Oceanics Australia Pty. Limited                              ENSCO United Incorporated
   Atwood Oceanics LLC                                                 ENSCO Universal Limited
   Atwood Oceanics Pacific Limited                                     Ensco Vistas Limited
   Atwood Offshore Drilling Limited                                    ENSCO Worldwide GmbH
   Atwood Offshore Worldwide Limited                                   Great White Shark Limited
   Ensco (Thailand) Limited                                            Green Turtle Limited
   ENSCO Asia Pacific Pte. Limited                                     Offshore Drilling Services LLC
   ENSCO Associates Company                                            Pride Foramer S.A.S.
   ENSCO Australia Pty. Limited                                        Pride Forasol S.A.S.
   ENSCO Capital Limited                                               Pride Global II Ltd.
   ENSCO Corporate Resources LLC                                       Pride International LLC
   ENSCO Development Limited                                           Pride International Management Company LP
   Ensco do Brasil Petróleo e Gás Ltda.                                Ralph Coffman Limited
   Ensco Drilling I Ltd.                                               Ralph Coffman Luxembourg S.à r.l.
   ENSCO Drilling Mexico LLC                                           RCI International, Inc.
   Ensco Endeavors Limited                                             RD International Services Pte. Ltd.
   ENSCO Global GmbH                                                   RDC Arabia Drilling, Inc.
   ENSCO Global Investments LP                                         RDC Holdings Luxembourg S.à r.l.
   Ensco Global IV Ltd.                                                RoCal Cayman Limited
   ENSCO Global Resources Limited                                      Rowan Companies Limited
   ENSCO Holding Company                                               Rowan Companies, LLC
   Ensco Holdings I Ltd.                                               Rowan Drilling (Trinidad) Limited
   ENSCO Holland B.V.                                                  Rowan Drilling (U.K.) Limited
   ENSCO Incorporated                                                  Rowan Drilling, S. de R.L. de C.V.
   Ensco Intercontinental GmbH                                         Rowan International Rig Holdings S.à r.l.
   ENSCO International Incorporated                                    Rowan Marine Services, LLC
   Ensco International Ltd.                                            Rowan N-Class (Gibraltar) Limited
   ENSCO Investments LLC                                               Rowan No. 1 Limited
   Ensco Jersey Finance Limited                                        Rowan Norway Limited
   ENSCO Limited                                                       Rowan Offshore (Gibraltar) Limited
   Ensco Management Corp.                                              Rowan Offshore Luxembourg S.à r.l.
   ENSCO Maritime Limited                                              Rowan Rex Limited
   Ensco Mexico Services, S. de R.L. de C.V.                           Rowan Rigs S.à r.l.
   Ensco Ocean 2 Company                                               Rowan Services LLC
   ENSCO Oceanics Company LLC                                          Rowan, S. de R.L. de C.V.
   ENSCO Oceanics International Company                                Rowandrill, LLC
               Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 6 of 19



Official Form 201A (12/15)
                                      IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

                                                                     )
In re:                                                               )      Chapter 11
                                                                     )
VALARIS PLC,                                                         )      Case No. 20-___________(___)
                                                                     )
                                  Debtor.                            )
                                                                     )
      Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

        1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file
    number is   1-8097

        2. The following financial data is the latest available information and refers to the debtor’s condition on
    June 30, 2020
         (a)   Total assets                                                $   13,038,900,000
         (b)   Total debts (including debts listed in 2.c., below)         $   7,853,500,000
         (c)   Debt securities held by more than 500 holders                   See comment
                                                                                                  Approximate
                                                                                                  number of
                                                                                                  holders:
         secured     ☐    unsecured     ☐    subordinated      ☐     $                                       See comment
         secured     ☐    unsecured     ☐    subordinated      ☐     $                                       See comment
         secured     ☐    unsecured     ☐    subordinated      ☐     $                                       See comment
         secured     ☐    unsecured     ☐    subordinated      ☐     $                                       See comment
         secured     ☐    unsecured     ☐    subordinated      ☐     $                                       See comment


         (d)   Number of shares of preferred stock                                                N/A




                                                                                                  Class A: 199,430,217
         (e)   Number of shares of common stock2                                                  Class B: 50,000


                                 Valaris plc does not and cannot know the precise number of beneficial holders of any of the
                                 debt securities it has issued and does not believe that any such securities are held by more
         Comments, if any:       than 500 holders.


         3. Brief description of debtor’s business:      Valaris plc is a leading provider of offshore contract drilling services to
    the international oil and gas industry.

         4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the
    voting securities of debtor3:
    Class A Shareholders: Luminus Management LLC; The Vanguard Group Inc.; BlackRock Inc.; Contrarius Investment
    Management Ltd.; Odey Asset Management Group Ltd.
    Class B Shareholders: Ensco International Incorporated


2
       As of July 24, 2020, there were 199,430,217 Class A ordinary shares and 50,000 Class B ordinary
       shares of the registrant issued and outstanding.
3
       As of May 15, 2020.
             Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 7 of 19



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                          )
    In re:                                                )     Chapter 11
                                                          )
    VALARIS PLC,                                          )     Case No. 20-________ (___)
                                                          )
                             Debtor.                      )
                                                          )

                                    LIST OF EQUITY SECURITY HOLDERS4

      Debtor          Equity Holders          Address of Equity Holder          Type of Equity      Percentage
                                                                                  Security5          of Equity
                                                                                                       Held
                   Luminus                          1700 Broadway               Common Stock
                                                                                                       17.96%
                   Management LLC            New York, New York 10019          (Class A Shares)
                   The Vanguard Group          100 Vanguard Boulevard           Common Stock
                                                                                                       10.09%
                   Inc.                      Malvern, Pennsylvania 19355       (Class A Shares)
                                                  55 East 52nd Street           Common Stock
                   BlackRock Inc.                                                                      10.04%
                                             New York, New York 10055          (Class A Shares)
    Valaris plc    Contrarius                        2 Bond Street              Common Stock
                   Investment                 St. Helier, Jersey JE2 3NP,      (Class A Shares)        9.36%
                   Management Ltd.                  Channel Islands
                   Odey Asset                    12 Upper Brook Street          Common Stock
                   Management Group                London, W1K 7PU             (Class A Shares)        5.00%
                   Ltd.                             United Kingdom
                   Ensco International       5847 San Felipe, Suite 3300        Common Stock
                                                                                                        100%
                   Incorporated                 Houston, Texas 77057           (Class B Shares)




4
       This list reflects holders of five percent or more of Valaris plc’s common stock. This list serves as the
       disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of Bankruptcy
       Procedure. By the Debtor’s Emergency Motion for Entry of an Order (I) Authorizing the Debtors to File
       a Consolidated List of Creditors and a Consolidated List of the 30 Largest Unsecured Creditors,
       (II) Waiving the Requirement to File a List of Equity Security Holders, (III) Authorizing the Debtors to
       Redact Certain Personal Identification Information, (IV) Approving the Form and Manner of Notice of
       the Commencement, and (V) Granting Related Relief filed contemporaneously herewith, the Debtor is
       requesting a waiver of the requirement under Rule 1007 to file a list of all of its equity security holders.
5
       Outstanding warrants are not reflected in ownership.



       Rider 1                                                                                              Page 2
          Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 8 of 19



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 VALARIS PLC,                                         )    Case No. 20-________ (___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

     Luminus Management LLC                                             17.96% (Class A Shares)
     The Vanguard Group Inc.                                            10.09% (Class A Shares)
     BlackRock Inc.                                                     10.04% (Class A Shares)
     Ensco International Incorporated                                    100% (Class B Shares)
Debtor _Valaris plc, et al._
                                                 Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page      9 of 19
                                                                                                     Case number (if known)_____________________________________




       Fill in this information to identify the case:
       Debtor name: Valaris plc, et al.,
       United States Bankruptcy Court for the:Southern District of Texas
       Case number (If known): ______________                                                                                                                             Check if this is an amended
                                                                                                                                                                           filing

        Official Form 204
        Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
        Insiders                                                                           12/15

       A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
       insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
       largest unsecured claims.

         Name of creditor and complete mailing address, including Name, telephone number, and email Nature of the claim (for                       Indicate if claim is Amount of unsecured claim
                                zip code*                            address of creditor contact     example, trade debts,                            contingent,                              Deduction for
                                                                                                         bank loans,                                unliquidated, or      Total claim, if   value of collateral
                                                                                                     professional services,                             disputed         partially secured       or setoff            Unsecured claim
      Deutsche Bank
      Attn: Matthew Yao                                                    Matthew Yao
      Corporate Trust Department                                           EMAIL -                                    5.750% Senior Notes Due
    1                                                                                                                                                                                                             $        1,000,500,000
      100 Plaza One                                                        PHONE - (201) 593-4732                    2044
      Jersey City, NJ 07311-3901                                           FAX -

      Deutsche Bank
      Attn: Matthew Yao                                                    Matthew Yao
      Corporate Trust Department                                           EMAIL -                                    7.750% Senior Notes Due
    2                                                                                                                                                                                                             $        1,000,000,000
      100 Plaza One                                                        PHONE - (201) 593-4732                    2026
      Jersey City, NJ 07311-3901                                           FAX -

      Deutsche Bank
      Attn: Matthew Yao                                                    Matthew Yao
      Corporate Trust Department                                           EMAIL -                                   3.000% Exchangeable Senior
    3                                                                                                                                                                                                             $          849,500,000
      100 Plaza One                                                        PHONE - (201) 593-4732                    Notes Due 2024
      Jersey City, NJ 07311-3901                                           FAX -

      US Bank
      Attn: Corporate Trust Services                                       Corporate Trust Services
      5555 San Felipe                                                      EMAIL -                                    4.875% Senior Notes Due
    4                                                                                                                                                                                                             $          620,824,000
      Suite 1150                                                           PHONE - (713) 235-9208                    2022
      Houston, TX 77056                                                    FAX - (713) 235-9213

      Citi - Global Energy
      Attn: Derrick Lenz
                                                                           Derrick Lenz
      Director - Corporate & Investment Bank
                                                                           EMAIL - derrick.lenz@citi.com
    5 811 Main Street                                                                                                Revolving Credit Facility                                                                    $          581,000,000
                                                                           PHONE - (713) 821-4832
      Suite 4000
                                                                           FAX - (281) 274-9369
      Houston, TX 77002

      US Bank
      Attn: Corporate Trust Services                                       Corporate Trust Services
      5555 San Felipe                                                      EMAIL -                                    5.400% Senior Notes Due
    6                                                                                                                                                                                                             $          400,000,000
      Suite 1150                                                           PHONE - (713) 235-9208                    2042
      Houston, TX 77056                                                    FAX - (713) 235-9213

      US Bank
      Attn: Corporate Trust Services                                       Corporate Trust Services
      5555 San Felipe                                                      EMAIL -                                    5.850% Senior Notes Due
    7                                                                                                                                                                                                             $          400,000,000
      Suite 1150                                                           PHONE - (713) 235-9208                    2044
      Houston, TX 77056                                                    FAX - (713) 235-9213

      US Bank
      Attn: Corporate Trust Services                                       Corporate Trust Services
      5555 San Felipe                                                      EMAIL -                                    7.375% Senior Notes Due
    8                                                                                                                                                                                                             $          360,813,000
      Suite 1150                                                           PHONE - (713) 235-9208                    2025
      Houston, TX 77056                                                    FAX - (713) 235-9213


      Daewoo Shipbuilding & Marine Engineering
      Attn: Sung Geun Lee
                                                                           Sung Geun Lee
      CEO & President
                                                                           EMAIL - sunggeunlee@dsme.co.kr
    9 3370, Geojedae-Ro                                                                                              Contract Claim               Contingent                                                      $          358,800,000
                                                                           PHONE - 02.2129.0114
      Geoje-Si
                                                                           FAX -
      Gyeongsangnam-Do, 656-714
      Republic Of Korea (South Korea)

       Deutsche Bank
       Attn: Matthew Yao                                                   Matthew Yao
       Corporate Trust Department                                          EMAIL -                                    5.200% Senior Notes Due
    10                                                                                                                                                                                                            $          333,742,000
       100 Plaza One                                                       PHONE - (201) 593-4732                    2025
       Jersey City, NJ 07311-3901                                          FAX -

       US Bank
       Attn: Corporate Trust Services                                      Corporate Trust Services
       5555 San Felipe                                                     EMAIL -                                    4.750% Senior Notes Due
    11                                                                                                                                                                                                            $          318,571,000
       Suite 1150                                                          PHONE - (713) 235-9208                    2024
       Houston, TX 77056                                                   FAX - (713) 235-9213

       Deutsche Bank
       Attn: Matthew Yao                                                   Matthew Yao
       Corporate Trust Department                                          EMAIL -                                    4.500% Senior Notes Due
    12                                                                                                                                                                                                            $          303,358,000
       100 Plaza One                                                       PHONE - (201) 593-4732                    2024
       Jersey City, NJ 07311-3901                                          FAX -




Official Form 204                                                            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                               page 1
Debtor _Valaris plc, et al._
                                               Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page     10 of 19
                                                                                                   Case number (if known)_____________________________________




         Name of creditor and complete mailing address, including Name, telephone number, and email Nature of the claim (for                     Indicate if claim is Amount of unsecured claim
                                zip code*                            address of creditor contact     example, trade debts,                          contingent,                              Deduction for
                                                                                                         bank loans,                              unliquidated, or      Total claim, if   value of collateral
                                                                                                     professional services,                           disputed         partially secured       or setoff            Unsecured claim
       The Bank of New York Mellon Trust Company, NA
       Attn: Sherma Thomas
                                                                         Sherma Thomas
       Client Service Manager
                                                                         EMAIL - sherma.thomas@bnymellon.com         7.875% Senior Notes Due
    13 Corporate Trust Office                                                                                                                                                                                   $          300,000,000
                                                                         PHONE -                                    2040
       101 Barclay Street, 4W
                                                                         FAX -
       New York, NY 10286

       Deutsche Bank
       Attn: Matthew Yao                                                 Matthew Yao
       Corporate Trust Department                                        EMAIL -                                     8.000% Senior Notes Due
    14                                                                                                                                                                                                          $          292,329,000
       100 Plaza One                                                     PHONE - (201) 593-4732                     2024
       Jersey City, NJ 07311-3901                                        FAX -

       The Bank of New York Mellon Trust Company, NA
       Attn: Sherma Thomas
                                                                         Sherma Thomas
       Client Service Manager
                                                                         EMAIL - sherma.thomas@bnymellon.com         6.875% Senior Notes Due
    15 Corporate Trust Office                                                                                                                                                                                   $          122,890,000
                                                                         PHONE -                                    2020
       101 Barclay Street, 4W
                                                                         FAX -
       New York, NY 10286


       Deutsche Bank
       Attn: Erika Wershoven
       Account Manager                                                   Erika Wershoven
       Global Securities Services - Issuer Services                      EMAIL - erika.wershoven@db.com
    16                                                                                                              7.200% Debentures Due 2027                                                                  $          112,122,000
       60 Wall Street                                                    PHONE - (317) 288-4244
       MSYNYC 60-2710                                                    FAX -
       New York, NY 10005


       Deutsche Bank
       Attn: Matthew Yao                                                 Matthew Yao
       Corporate Trust Department                                        EMAIL -                                     4.700% Senior Notes Due
    17                                                                                                                                                                                                          $          100,673,000
       100 Plaza One                                                     PHONE - (201) 593-4732                     2021
       Jersey City, NJ 07311-3901                                        FAX -



       Keppel Letourneau
       Attn: Debora Marcos                                               Debora Marcos
       Operations Manager                                                EMAIL - debora.marcos@keppelletourneau.com
    18                                                                                                              Trade Payable                                                                               $            1,311,492
       5177 Richmond Ave. Suite 950                                      PHONE - (832) 459-8527
       Houston, TX 77056                                                 FAX -




       Sodexo
       Attn: Denis Machuel                                               Denis Machuel
       CEO                                                               EMAIL - denis.machuel@sodexo.com
    19                                                                                                              Trade Payable                                                                               $             981,377
       255 Quai de la Bataille de Stalingrad                             PHONE - +33 1 30 85 75 00
       Issy-les-Moulineaux, 92130                                        FAX -
       France



       Storebrand Livforsikring
       Attn: Karin Greve-Isdahl                                          Karin Greve-Isdahl
       Executive Vice President, Communications and Investor Relations   EMAIL - karin.greve-isdahl@storebrand.no
    20                                                                                                              Trade Payable                                                                               $             624,119
       Professor Kohts vei 9                                             PHONE - +47 411 92 329
       Lysaker, 1366                                                     FAX -



       Artemis Energy
       Attn: Gerard Cooper
                                                                         Gerard Cooper
       Chief Financial Officer
                                                                         EMAIL - info@artemis-energy.com
    21 35 Hafzah Ave                                                                                                Trade Payable                                                                               $             572,296
                                                                         PHONE - +2349037081333
       Sumoah Gardens
                                                                         FAX -
       Vistabelle,
       Trinidad & Tobago

       Gulf Engineering Services
       Attn: Vishnu Gopeesingh
                                                                         Vishnu Gopeesingh
       Director of Operations
                                                                         EMAIL - vgopeesingh@gulfengtt.com
    22 2 1/4 MM South Trunk Highway                                                                                 Trade Payable                                                                               $             504,424
                                                                         PHONE - (868) 652-8447
       La Romain
                                                                         FAX -
       San Fernando,
       Trinidad & Tobago


       Chet Morrison Contractors Inc
       Attn: Chet Morrison                                               Chet Morrison
       Founder and CEO                                                   EMAIL - cmorrison@chetm.com
    23                                                                                                              Trade Payable                                                                               $             415,990
       9 Bayou Dularge Road                                              PHONE - (985) 868-1950
       Houma, LA 70363                                                   FAX -




       Schlumberger
       Attn: Saul R. Laureles                                            Saul R. Laureles
       Deputy General Counsel                                            EMAIL - slaureles@slb.com
    24                                                                                                              Trade Payable                                                                               $             331,751
       5599 San Felipe                                                   PHONE - (713) 513-2000
       Houston, TX 77056                                                 FAX -



       Oil States Industries, Inc
       Attn: Mike Hogan                                                  Mike Hogan
       Vice President                                                    EMAIL - mike.hogan@oilstates.com
    25                                                                                                              Trade Payable                                                                               $             330,731
       7701 S. Cooper Street                                             PHONE - (512) 556-5471
       Arlington, TX 76001                                               FAX -




Official Form 204                                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                               page 2
Debtor _Valaris plc, et al._
                                            Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page     11 of 19
                                                                                                Case number (if known)_____________________________________




         Name of creditor and complete mailing address, including Name, telephone number, and email Nature of the claim (for             Indicate if claim is Amount of unsecured claim
                                zip code*                            address of creditor contact     example, trade debts,                  contingent,                              Deduction for
                                                                                                         bank loans,                      unliquidated, or      Total claim, if   value of collateral
                                                                                                     professional services,                   disputed         partially secured       or setoff            Unsecured claim
       AFP
       Attn: Ingvild Dingstad                                     Ingvild Dingstad
       CEO                                                        EMAIL - ingvild@afpslv.no
    26                                                                                                      Trade Payable                                                                               $              280,406
       Vollsveien 2A                                              PHONE - 22 98 98 00
       Lysaker, 1366                                              FAX -
       Norway
       RPS Energy
       Attn: John Chubb
                                                                  John Chubb
       CEO - UK & Ireland
                                                                  EMAIL - john.chubb@grontmij.dk
    27 20 Western Avenue                                                                                    Trade Payable                                                                               $              266,944
                                                                  PHONE - +44 (0) 1235 863 206
       Milton Park
                                                                  FAX -
       Abingdon, OX14 4SH
       United Kingdom

       Triangle Facility Management
       Attn: Nader Fawzy
                                                                  Nader Fawzy
       Chief Financial Officer
                                                                  EMAIL - nader_fawzy@triangle.com.eg
    28 48 Thawra St.                                                                                        Trade Payable                                                                               $              259,276
                                                                  PHONE - +20 2 33360353-9
       Dokki
                                                                  FAX -
       Giza,
       Egypt

       Gulf Agency Company
       Attn: Mikael Leijonberg
       Chief Financial Officer                                    Mikael Leijonberg
       Jebel Ali Free Zone (Gate 4)                               EMAIL - mikael.leijonberg@gac.com
    29                                                                                                      Trade Payable                                                                               $              253,675
       GAC Dubai Building                                         PHONE - +971 4 881 8090
       Jebel Ali                                                  FAX - +971 4 881 8687
       Dubai,
       United Arab Emirates

       Pension Benefit Guaranty Corporation
       Attn: Patricia Kelly                                       Patricia Kelly
       Chief Financial Officer                                    EMAIL - pbgcpublicaffairs@pbgc.gov                                    Contingent, Unliquidated,
    30                                                                                                      Pension                                                                                           Undetermined
       1200 K Street, NW                                          PHONE - (202) 326-4110                                                Disputed
       Washington, DC 20005                                       FAX - (202) 229-4047

   * SERP recipients are excluded due to concerns involving PII




Official Form 204                                                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                page 3
                Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 12 of 19



    Fill in this information to identify the case and this filing:

   Debtor Name          Valaris plc

   United States Bankruptcy Court for the:                Southern District of Texas
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                     List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Jonathan Baksht
                                       08/19/2020
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Jonathan Baksht
                                                                                 Printed name
                                                                                 Executive Vice President and Chief Financial Officer
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
       Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 13 of 19




                                       VALARIS PLC

                                     Secretary’s Certificate

The undersigned, being the Secretary of Valaris plc, a public limited company incorporated under
the laws of England and Wales (the “Company”), does hereby certify as follows:

   Attached hereto as Annex A is a true, correct, and complete copy of the resolutions duly
   adopted by the Board of Directors of the Company (the “Board”) on August 18, 2020
   (the “Resolutions”), and reaffirmed by the Board on August 19, 2020, and such
   Resolutions have not been modified or rescinded in whole, in part, or in any respect and
   are in full force and effect.

IN WITNESS WHEREOF, the undersigned, in his capacity as Secretary of the Company has duly
executed and caused this certificate to be delivered as of August 19, 2020.



                                                               Valaris plc


                                                               By: ________________________
                                                               Name: Michael T. McGuinty
                                                               Title: Senior Vice President,
                                                               General Counsel and Secretary
Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 14 of 19




                            Annex A

                           Resolutions
Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 15 of 19




                             RESOLUTIONS OF

             THE BOARD OF DIRECTORS OF VALARIS PLC

WHEREAS, on 17 August 2020, the Board approved, among other things,
(i) the entry into that certain restructuring support agreement (the
“Restructuring Support Agreement”) in furtherance of a restructuring
transaction or series of transactions by which the Company and certain of
its subsidiaries would restructure their debt obligations and other liabilities,
and (ii) the entry into that certain backstop commitment agreement (the
“Backstop Agreement”) by which certain of the Company’s unsecured
noteholders (the “Commitment Parties”) have agreed to backstop a new-
money debt raise in connection with the Company’s restructuring;

WHEREAS, the Board has considered the filing of a voluntary petition for
relief under the provisions of chapter 11 of title 11 of the United States Code,
11 U.S.C. § 101 et seq. for the Company, and if applicable, local
proceedings for the Company, pursuant to applicable law and in accordance
with the requirements of the Company’s governing documents and
applicable law (the “Chapter 11 Filing”);

WHEREAS, the Board has reviewed and considered certain materials
presented by the management of the Company (“Management”), the
Company’s financial and legal advisors, and independent counsel to the
Board (the “Advisors”), including, but not limited to, materials regarding the
liabilities and obligations of the Company, its liquidity, strategic alternatives
available to it, and the effect of the foregoing on the Company’s business
and its stakeholders, and has had adequate opportunity to consult such
persons regarding the materials presented, obtain additional information,
and to fully consider each of the strategic alternatives available to the
Company;

WHEREAS, as a result of the Chapter 11 Filing, outstanding restricted
share units (“RSUs”) are unlikely to have significant value upon emergence
from chapter 11 but would otherwise, absent a delay of the settlement date,
trigger a tax withholding obligation on settlement;

WHEREAS, the Board has determined, in the judgment of the Board, that
the following resolutions, as applicable, are advisable and in the best
interests of the Company, its equity holders, its subsidiaries, its creditors,
and other parties in interest.

NOW, THEREFORE, BE IT RESOLVED, that, following due consideration,
including consideration of the matters referred to in section 172(1) of the
U.K. Companies Act 2006, having regard to the directors’ general duty to
act in good faith and in a manner which would be most likely to promote the


                                       1
Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 16 of 19




success of the Company for the benefit of its members as a whole and to
have regard to creditors’ interests where appropriate, that the Board hereby
authorizes, approves, adopts, ratifies and confirms the following actions,
with all such authorizations, approvals, adoptions, ratifications and
confirmations (as well as any empowerment of officers of the Company to
act in accordance therewith) being on behalf of the Company and any or all
of the Board:

VOLUNTARY PETITION FOR RELIEF UNDER APPLICABLE
BANKRUPTCY LAW AND SEEKING NECESSARY RELIEF

RESOLVED, that the Company filing or causing to be filed voluntary
petitions for relief (the “Bankruptcy Petitions”) under the provisions of
chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (as
amended, the “Bankruptcy Code”) in a court of proper jurisdiction
(the “Bankruptcy Court”) for the Company and any of its subsidiaries and
(as relevant) any applicable foreign ancillary proceedings for the Company,
including in the United Kingdom, would be most likely to promote the
success of the Company for the benefit of its stakeholders as a whole and
be and is hereby approved;

RESOLVED, that the Company file or cause to be filed the Bankruptcy
Petitions under the provisions of the Bankruptcy Code in the Bankruptcy
Court for the Company and any of its subsidiaries and (as relevant) any
applicable foreign ancillary proceedings for the Company; and, in
accordance with the requirements in the Company’s governing documents
and applicable law, hereby consents to, authorizes and approves, the filing
of the Bankruptcy Petitions and the foreign ancillary proceedings, if any;

RESOLVED, that each of each of the Company’s President and Chief
Executive Officer, Chief Financial Officer, Executive Vice President, any
Senior Vice President, or any Vice President (each an “Authorized Officer”
and collectively, the “Authorized Officers”), or any director or other duly
appointed officer of the Company, each acting individually and with full
power of substitution (together with the Authorized Officers and any persons
to whom such persons delegate certain responsibilities, collectively, the
“Authorized Persons”) be, and hereby are, authorized to execute (under
the common seal of the Company, if appropriate) and file on behalf of the
Company and its subsidiaries all petitions, schedules, lists, and other
motions, papers, or documents, and to take any and all action that they
deem necessary or proper to obtain such relief, including, but not limited to,
any action necessary or proper to maintain the ordinary course operations
of the Company’s or any of its subsidiary’s businesses;

RESOLVED, that the delayed settlement of outstanding equity incentive
awards issued pursuant to the Ensco plc 2018 Long-Term Incentive Plan,
2013 Rowan Companies plc Incentive Plan or any other equity incentive

                                      2
Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 17 of 19




plan sponsored by the Company (collectively, the “Plans”) would be most
likely to promote the success of the Company for the benefit of its
stakeholders as a whole and be and is hereby approved;

RESOLVED, that effective as of the filing of the Bankruptcy Petitions, each
of the Authorized Persons be, and hereby are, authorized and directed to
take any necessary action to delay or cease the settlement of outstanding
equity incentive awards issued pursuant to the Plans, until such time as the
Authorized Persons determine it is appropriate to resume settlement of such
awards.

RETENTION OF PROFESSIONALS

RESOLVED, that each of the Authorized Persons, be, and hereby are,
authorized, empowered and directed to employ: (i) the law firm of Kirkland
& Ellis LLP as general bankruptcy counsel, (ii) the law firm of Jackson
Walker LLP as co-bankruptcy counsel, (iii) the law firm of Slaughter and
May as English counsel, (iv) Lazard Frères & Co. LLC as financial advisor,
(v) Alvarez and Marsal North America, LLC as restructuring advisor,
(vi) Stretto as notice and claims agent, (vii) Ashurst LLP as independent
counsel to the Board and (viii) any other legal counsel, accountants,
financial advisors, restructuring advisors or other professionals the
Authorized Persons deem necessary, appropriate or advisable; each to
represent and assist the Company in carrying out its duties and
responsibilities and exercising its rights under the Bankruptcy Code and any
applicable law (including, but not limited to, the law firms filing any pleadings
or responses); and in connection therewith, the Authorized Persons, be, and
hereby are authorized, empowered and directed, in accordance with the
terms and conditions hereof, to execute (under the common seal of the
Company, if appropriate) appropriate retention agreements, pay
appropriate retainers, and to cause to be filed appropriate applications for
authority to retain such services; and further

RESOLVED, that each of the Authorized Persons, be, and hereby are,
authorized, empowered and directed to execute (under the common seal of
the Company, if appropriate) and file all petitions, schedules, motions, lists,
applications, pleadings, and other papers, and to perform such further
actions and execute (under the common seal of the Company, if
appropriate) such further documentation that the Authorized Persons in
their absolute discretion deem necessary, appropriate or desirable in
accordance with these resolutions.

FURTHER ACTIONS AND PRIOR ACTIONS

RESOLVED, that the Company authorizes any direct or indirect subsidiary
of the Company or any entity of which the Company or any subsidiary of
such Company is the sole member, general partner, managing member, or


                                       3
Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 18 of 19




equivalent manager, as applicable, to take each of the actions described in
these resolutions or any of the actions authorized in these resolutions, and
none of the resolutions contained herein, or action taken in furtherance
hereto, shall have or cause an adverse effect on any such subsidiary or the
Company’s interest therein (including without limitation, any automatic
dissolution, divestiture, dissociation, or like event under applicable law);

RESOLVED, that, in addition to the specific authorizations heretofore
conferred upon the Authorized Persons, the Authorized Persons, either
individually or as otherwise required by the Company’s governing
documents and applicable law, be, and each of them hereby is, authorized
to execute (under hand or under the common seal of the Company if
appropriate), acknowledge, deliver, and file any and all agreements,
certificates, instruments, powers of attorney, letters, forms, transfer, deeds
and other documents on behalf of the Company relating to the Chapter 11
Filing as such Authorized Person shall deem (in their absolute discretion)
necessary, appropriate or desirable in order to fully carry out the intent and
accomplish the purposes of the resolutions adopted herein;

RESOLVED, that each of the Authorized Persons (and their designees and
delegates) be, and hereby is, authorized and empowered, in the name of
and on behalf of the Company, to take or cause to be taken any all such
other and further action, and to execute (under the common seal of the
Company, if appropriate), acknowledge, deliver, and file any and all such
agreements, certificates, instruments, and other documents and to pay all
expenses, including but not limited to filing fees, in each case as in such
Authorized Person’s or Authorized Persons’ absolute discretion, shall be
necessary, appropriate, or desirable in order to fully carry out the intent and
accomplish the purposes of the resolutions adopted herein;

RESOLVED, that the Board has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing
resolutions, as may be required by the governing documents of the
Company, or hereby waives any right to have received such notice;

RESOLVED, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing Resolutions done in the name of and on
behalf of the Company, which acts would have been approved by the
foregoing Resolutions except that such acts were taken before the adoption
of these Resolutions, are hereby in all respects approved, confirmed and
ratified as the true acts and deeds of the Company with the same force and
effect as if each such act, transaction, agreement, or certificate had been
specifically authorized in advance by resolution of the Board; and further

RESOLVED, that any Authorized Person be, and each of them hereby is,
authorized to do all such other acts, deeds and other things as the Company
itself may lawfully do, in accordance with its governing documents and

                                      4
Case 20-34114 Document 1 Filed in TXSB on 08/19/20 Page 19 of 19




applicable law, howsoever arising in connection with the matters above, or
in furtherance of the intentions expressed in the foregoing resolutions,
including, but not limited to, the negotiation, finalization, execution (under
hand or common seal, whether or not expressed to be a deed, as may be
necessary or appropriate) and delivery of any other agreements,
certificates, instruments, powers of attorney, letters, forms, transfer, deeds
and other documents whatsoever as the individual acting may in his/her
absolute and unfettered discretion approve, deem or determine necessary,
appropriate or advisable, such approval, deeming or determination to be
conclusively evidenced by said individual taking such action or the
execution thereof.




                                      5
